Title: From George Washington to the New Hampshire Committee of Safety, 15 October 1775
From: Washington, George
To: New Hampshire Committee of Safety



Gentlemen
Camp at Cambridge October 15. 1775

I was yesterday favoured with yours of the 11th Instt wherein the Necessities of the Town of Portsmouth & the Garrison there for some Part of the late Capture of Flour are represented. Had I known their Situation, I should have made the Application unnecessary by directing Mr Moylan on the Subject. They have my chearful Consent to take what is necessary, but perhaps somewhat less than 600 Barrels may answer the present Exigence.

As our mutual Wants are now known to each other, I shall leave it to you to reserve what Quantity, you think indispensably necessary.
I do not see any Impropriety in paying the Seamen their Wages out of the Sales of some Part of the Cargo & make no Doubt it will be approved in the Settlement of this Affair.
With Respect to the Transportation of it to Marblehead or Salem by Water, I apprehend it must depend upon Circumstances such as the Enemy being upon the Coast &c. of all which Mr Moylan was directed to inform himself & then act as should be best. The Expence of Land Carriage would be very considerable & I wish to use all possible Oeconomy, so as to be consistent with our Safety—You will please to favour Mr Moylan with your Opinion on the Subject to which he will pay a suitable Regard. I am with much Respect & Esteem Gentlemen Your most Obedt & very Hbble Servt

Go: Washington

